 



Exhibit 10.11

PROMISSORY NOTE

 

  Omaha, Nebraska $2,000,000.00 October 18, 2011

 

For Value Received, Western Capital Resources, Inc., a Minnesota corporation
(the “Company”), promises to pay to the order of River City Equity, Inc., a
Nebraska corporation (“Holder”), pursuant to the terms herein, in lawful money
of the United States of America, the principal sum of Two Million and 00/100
Dollars ($2,000,000.00), together with interest in arrears on the unpaid
principal balance remaining unpaid from time to time (computed on the basis of
actual days elapsed in a 365-day year) at a rate equal to Twelve Percent (12%)
per annum, in the manner provided below, as evidenced by this Promissory Note
(the “Note”). This Note may be secured by the assets of the Company as provided
in that certain Security Agreement of even date herewith.

 

1. PAYMENTS.

 

1.1 Principal and Interest. Interest shall accrue on a monthly basis on the
principal amount of the Note outstanding from time to time until the Maturity
Date. Each interest payment for a calendar month shall be due on the 15th day of
the next following calendar month. The principal amount of this Note shall be
due and payable, together with any accrued and unpaid interest hereunder, on the
earlier of (i) September 30, 2013 (the “Maturity Date”), or (ii) the date the
amounts owing under this Note shall become due and payable, following an Event
of Default, pursuant to Section 2.1 below. Any payments received shall be
applied first to any other charges due under this Note, second to the payment of
accrued interest, and third to the payment of the unpaid principal balance due
under this Note.

 

1.2 Manner of Payment. All payments of principal and interest on this Note shall
be made by electronic ACH payment at such place (or to such account) in the
United States of America as Holder shall designate to the Company in writing. If
any payment of principal or interest on this Note is due on a day which is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall not be taken into account in calculating the amount
of interest payable under this Note. “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the State of Nebraska.

 

1.3 Prepayment. At any time after the date hereof, the Company may, at any time
and from time to time, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by the accrued interest on the amount of principal prepaid calculated to the
date of such prepayment, as well as a prepayment premium equal to (i) 2% of the
principal amount of the Note outstanding at the time of such prepayment (on or
prior to September 30, 2012) or (ii) 1% of the principal amount of the Note
outstanding at the time of such prepayment (after September 30, 2012 and on or
prior to September 30, 2013). The Company shall provide Holder with not less
than 15 days written notice prior to such prepayment.

 



 

 



 

2. DEFAULT.

 

2.1 Events of Default. The failure of the Company to pay, when due, any amounts
owed hereunder shall, after the lapse of a five-day cure period following
written notice to the Company, constitute an event of default hereunder (“Event
of Default”).

 

2.2 Remedies. Upon the occurrence of an Event of Default hereunder (unless such
Event of Default has been cured or waived by Holder), Holder may, at its option,
(i) by written notice to the Company, declare the entire unpaid principal
balance of this Note, together with all accrued interest thereon, immediately
due and payable regardless of any prior forbearance, (ii) exercise all rights
under the Security Agreement, and/or (iii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from the Company all sums due under this Note. The Company
shall pay all reasonable costs and expenses incurred by or on behalf of Holder
in connection with Holder’s exercise of any or all of its rights and remedies
under this Note, including, without limitation, reasonable attorneys’ fees.

 

3. MISCELLANEOUS.

 

3.1 Waiver. The rights and remedies of Holder under this Note shall be
cumulative and not alternative. No waiver by Holder of any right or remedy under
this Note shall be effective unless in writing signed by Holder. Neither the
failure nor any delay in exercising any right, power or privilege under this
Note will operate as a waiver of such right, power or privilege and no single or
partial exercise of any such right, power or privilege by Holder will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right of Holder arising out of this Note can be
discharged by Holder, in whole or in part by a waiver or renunciation of the
claim or right unless in a writing, signed by Holder; (b) no waiver that may be
given by Holder will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on the Company will be deemed to be a
waiver of any obligation of the Company or of the right of Holder to take
further action without notice or demand as provided in this Note. The Company
hereby waives presentment, demand, protest and notice of dishonor and protest.

 

3.2 Notices. Any notice required or permitted to be given hereunder shall be
given by the Company to Holder or Holder to the Company in writing and shall be
(a) personally delivered, (b) sent by overnight courier of national reputation,
or (c) transmitted by facsimile or electronic mailing, in each case, to the
applicable party as follows:

 

If to the Holder: River City Equity, Inc.   10631 Ridgemont Circle   Omaha NE
68136     Facsimile: ______________     With a copy to: ______________  
______________   ______________    

 



2

 



 

    If to the Company: Western Capital Resources, Inc.   11550 “I” Street, Suite
150   Omaha, NE  68137   Attention: John Quandahl   Facsimile: (402) 555-8888  
  With a copy to: Maslon Edelman Borman & Brand, LLP   90 South Seventh Street  
3300 Wells Fargo Center   Minneapolis, MN  55402   Attention: Paul Chestovich  
Facsimile: (612) 642-8305    

 

3.3 Severability. If any provision in this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

3.4 Governing Law. This Note will be governed by the laws of the State of
Nebraska without regard to conflicts-of-law principles.

 

3.5 Parties in Interest. This Note shall bind the Company and its successors and
assigns. This Note shall not be assigned by Holder without the express prior
written consent the Company, which consent may be granted or withheld in the
Company’s reasonable discretion.

 

3.6 Construction. The headings of Sections in this Note are provided for
convenience only and will not affect its construction or interpretation. All
references to “section” or “Sections” refer to the corresponding Section or
Sections of this Note unless otherwise specified. All words used in this Note
will be construed to be of such gender or number as the circumstances require.
Unless otherwise expressly provided, the words “hereof” and “hereunder” and
similar references refer to this Note in its entirety and not to any specific
section or subsection hereof.

 

In Witness Whereof, the Company has executed and delivered this Note as of the
date first stated above.

 

  WESTERN CAPITAL RESOURCES, INC.           /s/ John Quandahl   John Quandahl  
Chief Executive Officer

 



3

 

 

